PER CURIAM.
In the court below, the Union Pishing Club was indicted, found guilty, and sentenced for sundry violations of the National Prohibition Law (27 USCA). It took no appeal. At the same time, John Coney, the cook of the Club, was indicted, in one count, for having in possession and for transporting liquor, and, in another, for selling liquor. On the first two counts he was acquitted. On the one for selling he was convicted and sentenced, whereupon he took this appeal, and the question involved is whether there was testimony in the case which warranted conviction. We are of opinion there was not. All the incriminating testimony bore on transportation and possession, on which Coney was acquitted. Outside of this, there was no testimony to support the count for selling. As to Peters, the other defendant, who was a waiter, the admission made by him when arrested warranted his conviction.
The sentence of judgment' of Coney is reversed; that of Peters is affirmed.